DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pan et al (US Pub 2013/0214249).
In re claim 2, Pan et al discloses a light-emitting clement comprising: a first electrode; a second electrode; a quantum dot layer including layered quantum dots between the first electrode and the second electrode; and a hole transport layer including an inorganic material between the quantum dot layer and the first electrode, the hole transport layer having an ionization potential higher than 5.5 eV with reference to a vacuum level (i.e. see at least paragraphs 0018, 0020, 0082-0084; claims 1-3). Pan et al discloses a molybdenum oxide layer between the light emitting layer and the anode. It is well known in the art that molybdenum oxide has an ionization potential of 6.4 eV, which satisfies the limitation of “the hole transport layer having an ionization potential higher than 5.5 eV.” 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hole transport layer having an ionization potential higher than 5.5 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In re claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the ionization potential of the hole transport layer is higher than an ionization potential of the quantum dot layer, or a difference between the ionization potential of the quantum dot layer and the ionization potential of the hole transport layer is equal to or lower than 0.5 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re claim 13, Pan et al discloses further comprising an electron blocking layer between the quantum dot layer and the hole transport layer (i.e. see at least paragraph 0158).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein an electron affinity of the electron blocking layer is lower than an electron affinity of the hole transport layer, since it has been held that In re Aller, 105 USPQ 233.
	In re claim 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the electron affinity of the electron blocking layer is lower than an electron affinity of the quantum dot layer by 0.5 eV or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In re claim 15, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the electron affinity of the electron blocking layer is lower than 3.5 eV with reference to a vacuum level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 1, 3-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts  of record do not disclose or suggest at least the limitations of “a light-emitting element comprising a hole transport layer including LaNiO3 between the quantum dot layer and the first electrode” as recited in claim 1 and “a manufacturing apparatus of a light-emitting element comprising a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANTHONY HO/Primary Examiner, Art Unit 2817